Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Miss Tara Smith (Reg. No. 68,466) on 03/22/21.

The application has been amended as follow:

CLAIMS:


change: “a processor coupled to the battery, the processor configured to perform a control action that selectively initiates de-bonding of the battery from the electronic device." insertion: -- switching circuitry selectively controllable to initiate a current flow of predetermined magnitude between the first electrode and the second electrode through the electro-adhesive layer;  and 

a processor coupled to the battery, the processor configured to control the switching circuitry to selectively initiate de-bonding of the battery from the electronic device.--.

Claim 5 has been cancelled.

Claim 8 lines 4-6 change: “responsive to receipt of the command, applying a voltage differential between a first electrode and a second electrode contacting opposite surfaces of an electro-adhesive layer to initiate a chemical reaction at an interface between the battery and the electronic device; and” to:-- responsive to receipt of the command,  controlling switching circuitry to apply a voltage differential between a first electrode and a second electrode contacting opposite surfaces of an electro-adhesive layer, the application of the voltage effective to initiate a current flow of predetermined magnitude across the electro-adhesive layer and a chemical reaction at an interface between the battery and the electronic device; and--.

Claim 13 has been cancelled.

Claim 15 line 9 after: “device" insertion: --, the switching circuitry being operable to selectively couple the first electrode to a first terminal of the battery and to selectively couple the second electrode to a second terminal of the battery--.

Claim 18 has been cancelled.
Allowable Subject Matter

Claims 1-4, 6-12, 15-17, 19 and 20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a system comprising: a battery coupled to the electronic device; and an electro-adhesive layer included within a coupling between the battery and the electronic device, the electro-adhesive layer being of a material that chemically reacts to weaken a bond at an interface between the battery and the electronic device when a current of predetermined magnitude is directed through the electro-adhesive layer between a first electrode and a second electrode, the weakened bond facilitating separation of the battery from the electronic device; switching circuitry selectively controllable to initiate a current flow of predetermined magnitude between the first electrode and the second electrode through the electro-adhesive layer;  and a processor coupled to the battery, the processor configured to control the switching circuitry to selectively initiate de-bonding of the battery from the electronic device, together will all limitations recited in the independent claim 1, and substantially similar to independent claims 8 and 15.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the 

The dependent claims 2-4, 6-7, 9-12, 16-17, 19 and 20 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-4, 6-12, 15-17, 19 and 20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."










Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851